Citation Nr: 0838991	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle condition, 
to include as secondary to treatment of service-connected 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1988 to 
October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the veteran's claim of 
service connection for a left ankle condition, to include as 
secondary to treatment of service-connected GERD.  

In his March 2006 VA Form 9, the veteran requested a Travel 
Board hearing; the requested hearing was scheduled for April 
12, 2007.  Prior to that hearing date, the veteran cancelled 
his request for a Travel Board hearing.  Accordingly, his 
hearing request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(e). 

In April 2008, the Board remanded the claim for additional 
development.   


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
veteran's left ankle disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected GERD.  


CONCLUSION OF LAW

The veteran's left ankle condition was not incurred in or 
aggravated by his active service, and is unrelated to his 
service-connected GERD.  38 U.S.C.A. §§ 1110, 1131; 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his left ankle disability is 
related to his service-connected GERD, for which service 
connection has been in effect since October 1997.  
Specifically, he maintains that in September 2002, he was 
prescribed a new medication for that service-connected 
disability and suffered an adverse reaction, which involved 
his vomiting and falling backward, causing his left ankle to 
pop.

The service medical records reflect complaints and treatment 
for pain in the lower right extremity, culminating in a 
cheilectomy of the first metatarsal phalangeal joint in 
December 1996.  In April 1997, the veteran complained of 
ongoing pain in the first metatarsal phalangeal joint of the 
right foot, which led a Medical Evaluation Board to recommend 
him for discharge from active duty.  Significantly, however, 
the service medical records are negative for any complaints, 
diagnoses, or treatment with respect to the veteran's lower 
left extremity.  On separation examination in July 1997, the 
veteran did not report, nor were any clinical findings made, 
regarding left ankle or leg abnormalities.  Nor were such 
problems noted within one year after the veteran's separation 
from service.  Thus the Board finds that chronicity of in 
service is not established in this case. 38 C.F.R. § 3.303(b) 
(2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

Here, the earliest post-service clinical evidence of left 
ankle problems is a VA medical record dated in September 2003 
reflecting treatment for left ankle pain.  The veteran told 
VA medical providers that he had taken Zantac and 
subsequently experienced dizziness that caused him to fall, 
whereupon he felt his ankle pop.  Physical examination 
revealed tenderness to palpation of the left ankle.  X-ray 
examination revealed no obvious fracture.  The clinical 
assessment was a left ankle sprain.  Two weeks later, the 
veteran was fitted with an ankle orthosis.  The record 
thereafter shows that in September 2004, he complained that 
his left ankle had been sore since his September 2003 injury.  
On musculoskeletal examination, however, there was no 
evidence of atrophy or weakness.  The veteran's gait was 
normal and his muscle strength was 5/5.  His VA medical 
records contain no evidence of any subsequent complaints 
about, or treatment for left ankle problems.

The veteran had a VA joints examination in July 2006 in which 
he complained of pain in the left ankle.  He described the 
pain as throbbing and present at an intensity of 5/10 at all 
times.  The veteran also reported a history of swelling and 
"popping" of his left ankle.  On physical examination, the 
examiner noted that there was no pain associated with 
dorsiflexion or plantar flexion of the left ankle.  Active 
range of motion and passive range of motion of the left ankle 
were the same with no change with repetition.  There was no 
effusion.  There was some tenderness to palpation.  Muscle 
strength was 5/5.  Radiographic examination of the veteran's 
left ankle revealed an osteophyte on the inferior aspect of 
the calcaneous.  There were no obvious fractures or 
dislocations.  There were no boney or destructive lesions.  
Based upon the veteran's statements, clinical examination, 
and a review of the claims file, the VA examiner determined 
that the veteran had chronic left ankle pain with no well-
defined musculoskeletal etiology.  Additionally, the examiner 
opined that the veteran did not have a current permanent 
disability related to his September 2003 left ankle sprain.  
Significantly, the examiner did not relate the veteran's left 
ankle problems to his service-connected GERD or to any other 
aspect of his military service.  Nor have any of the 
veteran's other medical providers done so.

In July 2008, pursuant to the Board's remand, the RO sent 
correspondence to the veteran requesting that he submit 
additional information or evidence in support of his claim.  
However, in an August 2008 response, the veteran indicated 
that he had nothing further to submit.  Consequently, any 
additional information or evidence that may have been 
elicited in support of the veteran's service connection claim 
has not been not obtained because of the veteran's own 
decision not to cooperate.  In this regard, the Board reminds 
the veteran that the duty to assist in the development and 
the adjudication of claims is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the July 2006 VA examiner's 
conclusion that the veteran did not incur a permanent left 
ankle disability as a result of his September 2003 left ankle 
sprain, which he asserts is related to his service-connected 
GERD, is both probative and persuasive as it was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  Further, the Board notes that the VA 
examiner's opinion is consistent with the other medical 
evidence, which does not suggest that the veteran's left 
ankle complaints are in any way related to his service-
connected GERD, including to the September 2003 left ankle 
sprain that occurred after the veteran reportedly suffered an 
adverse reaction to the medication he was taking for that 
service-connected disability.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for a left 
ankle condition.  There is no competent evidence indicating 
that it is at least as likely as not that a medical nexus 
exists between the veteran's current complaints of left ankle 
pain and his service-connected GERD.  Indeed, that evidence 
weighs against such a finding, as the July 2006 VA examiner 
specifically found that it was less likely than not that the 
veteran's current left ankle problems were related to his 
September 2003 left ankle sprain - an injury that the veteran 
now blames on the medication he was prescribed for his 
service-connected GERD.  Moreover, the record is otherwise 
negative for any clinical evidence relating the veteran's 
left ankle problems to his service-connected disability.  
Accordingly, the Board finds that service connection for the 
veteran's left leg condition is not warranted on a secondary 
basis.

With respect to whether service connection is warranted on a 
direct or presumptive basis, the first clinical evidence of 
left ankle problems is dated in September 2003, several years 
after the veteran's separation from active service, and the 
veteran does not contend otherwise.  Moreover, there is no 
competent evidence of record establishing a nexus between the 
veteran's service and his left ankle condition.  As noted 
above, neither the July 2006 VA examiner nor any of the 
veteran's other medical providers related his left ankle 
complaints to his military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the Board finds that the evidence is against a 
finding of a nexus between service and the veteran's current 
left ankle condition, and that service connection therefore 
is not warranted on a direct basis.  Nor is there any 
objective clinical evidence of record showing that any left 
ankle condition manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, presumptive service connection is not warranted 
under 38 C.F.R. § 3.309(a).

The Board has considered the veteran's assertions that his 
left ankle condition is related to his period of active 
service, including to his service-connected GERD.  To the 
extent that the veteran ascribes his current condition to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board acknowledges that a 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.159(a) (2007); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the left ankle condition for which the 
veteran claims service connection is not a disability subject 
to lay diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The veteran does not have the medical expertise to 
diagnose himself with that condition, nor does he have the 
medical expertise to provide an opinion regarding its 
etiology.  Thus, the veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's left ankle condition 
first manifested years after service and is not related to 
his active service, to any incident therein, or to any 
service-connected disability.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005, April 2006, 
and April 2008 that discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  Further, VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.  

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  VA has also afforded 
the veteran a joints examination, which, although not 
undertaken to directly address the issue on appeal, yielded 
clinical evidence that was relevant in deciding this claim.  
The veteran has not identified any additional evidence 
related to his claim for service connection for a left ankle 
condition.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
Thus, VA has made every reasonable effort to obtain all 
records relevant to the veteran's claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left ankle condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


